UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
JEWELDEEN M. HARLAND, ) CASE NO. 1:18CV617
)
Petitioner, )
) JUDGE DONALD C. NUGENT
v. )
) MAGISTRATE JUDGE
) GEORGE J. LIMBERT
NANCY A. BERRYHILL, )
Acting Comm ’r of Soc. Sec. , )
) MEMORANDUM OPINION
Respondent. )

This matter comes before the Court upon the Report and Recommendation of Magistrate
Judge George J. Limbert. (ECF #15). On March 16, 2018, Petitioner, Jeweldeen M. Harland, filed
her Complaint (ECF #l) challenging the final decision of the Acting Comrnissioner of Social
Security denying her application for Disability Insurance Benefits. Pursuant to Local Rule 72.2(b),
the case was referred to Magistrate Judge Limbert.

On January 28, 2019, the Magistrate Judge issued his Report and Recommendation. (ECF
#15). The Magistrate Judge found the Commissioner’s decision denying Petitioner’s Period of
Disability Insurance Benefits to be supported by substantial evidence and recommends that the
Cornmissioner’s decision be affirmed Objections to the Report and Recommendation were to be
filed within 14 days of service. On February 8, 2019, Petitioner filed a response stating that she
would not be filing any objections to Magistrate Judge Limbert’s Report and Recommendation.

(ECF #16).

Standard of Review for a Magistrate Judgc’s Report and Recommendation

The applicable standard of review of a magistrate judge’s report and recommendation
depends upon whether objections were made to that report. When objections are made to a report
and recommendation of a magistrate judge, the district court reviews the case de novo. FED R. CIV.
P. 72(b) states:

The district judge must determine de novo any part of the magistrate
judge’s disposition that has been properly objected to. The district
judge may accept, reject, or modify the recommended disposition;
receive further evidence; or return the matter to the magistrate judge
with instructions.

The text of Rule 72(b)(3) addresses only the review of portions of reports to which timely
objections have been made; it does not indicate the appropriate standard of review for portions of
the report to which no objections have properly been made. The Advisory Committee on Civil Rules
commented on the standard of review stating “when no timely objection is filed, the court need only
satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.” Fed. R. Civ. P. 72 advisory committee’s notes (citations omitted).

The U.S. Supreme Court stated: “It does not appear that Congress intended to require district
court review of magistrate judge’s factual or legal conclusions, under a de novo or any other
standard, when neither party objects to these findings.” Thomas v. Arn, 474 U.S. 140, 150 (1985).
Here, Petitioner did not tile a response objecting to the magistrate judge’s Report and

Recommendation. Accordingly, this Court reviews the Report and Recommendation for a finding

of clear error on the face of the record.

Conclusion
The Court has carefully reviewed the Report and Recommendation and agrees with the
findings set forth therein. The Report and Recommendation of Magistrate Judge Limbert (ECF #15)
is ADOPTED. The decision of the Commissioner denying Petitioner’S request for Disability
lnsuranoe Benefits is AFFIRMED. Petitioner’s request that the case be reversed and remanded (ECF

#1) is DENIED.

IT IS SO ORDERED

tmt lam

DONALD C.` NUGEN
United States District ourt

DATED: jMM*//v /j[l ZGIQ

